The Theckers had given two joint promissory notes, bearing the same date, to T. M. Milburn, each note for $36 with interest, one payable in four and the other in six months.
After both of the notes had fallen due a warrant was-issued on each, and Milburn obtained judgment on each.
The Theckers appealed, on the ground that both notes ought to have been embraced in one suit, and that then the amount would have exceeded the magistrate’s jurisdiction.
*272For the appellee it was contended that each note constituted a separate cause of action, and that the magistrate was right in giving a separate judgment on each.
The Court sustained the appellee’s point, and affirmed the magistrate’s judgment with costs.